Conger, J. The principal question presented by this record is, can a defendant, when sued, set off a judgment obtained by a third person against the plaintiff and assigned to the defendant, before suit is brought. We think the doctrine is well settled that he can do so. Waterman on Set-off, 193, 365; Ford v. Stewart, 19 Johns. 343; Wright v. Cobleigh, 3 Fost. (N. H.) 32; Wilson v. Reeves, 4 Sneed (Tenn.), 173. The Circuit Court refused to permit this to be done, which we think was error, for which the judgment will be reversed and the cause remanded. Reversed and remanded.